DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted Claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the “plurality of interchangeable, different connection structures” appears to be a feature of different embodiment set forth in the specification, but not previously claimed.  Examiner notes that the limitation “interchangeable” does NOT appear to be supported in the specification, see below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 10 objected to because of the following informalities:  the claim depends from a canceled claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes that Claims 1 and 18 invoke 112(f) because of the “connection means”, however, Claims 10-11 also set forth “connection means” while also providing structure which negates any invocation of 112(f).

Claim Rejections - 35 USC § 112
Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haab, U.S. Patent 6,647,590.
Haab teaches a drapery system comprising an elongate support member (2) defining an elongate space (see fig. 1) and comprising a first elongate plate-shaped portion (see below) that extends in a longitudinal direction of the elongate support member and that defines the elongated space in one direction, wherein the elongate support member comprises at least one connector (see below, see element 25) projecting from the first plate-shaped portion in the elongate space and wherein the drapery system comprises a connection structure which comprises a first body (3) and comprising a connection means (31) that is accessible form a side of the first body, [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “adapted for engagement…least one connector”, “adapted to be…elongate support member” and “adapted to face the drapery track”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Haab, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    668
    709
    media_image1.png
    Greyscale

	Regarding Claims 2-3, see figs. 2-3 which show the connector being elongate and being two parallel projections being spaced in a width direction of the elongate support member.
	Regarding Claim 4, see elements 31-32 and note that screw-type fastener 32 engages both projections through element 31.
	Regarding Claim 8, see annotated drawing selection above and note that these structures meet the limitations as claimed.
Claim 10, see 112 above and see rejection of Claim 1 and note that connection means 31 is a through hole and fastener 32 can be included in the connection structure.
**Examiner’s Note: Examiner notes that the above claim contains the claim language “for being received…elongate support member“, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].
Regarding Claim 20, see rejection of Claim 1 and see annotated drawing selection below.

    PNG
    media_image2.png
    382
    674
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab ‘590 as applied to claims 1-4, 8 and 10 above, and further in view of Weber, U.S. Patent 3,129,751.
All the aspects of the instant invention but for the structures of Claim 11 which appear to set forth a countersink for a fastener head.
Weber teaches a threaded fastener comprising a countersink (see fig. 7).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the connection means of Haab with a countersink as taught by Weber because countersinks are well known in the art to hide fastener heads and eliminate catching or interference presented by the head.

Allowable Subject Matter
Claims 5-6, 12-14 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677